Exhibit 10.6

 

August 11, 2017

 

Private & Confidential

 

Enio Montini

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA 17011

 

Re:          Retention Award Agreement

 

Dear Tony:

 

Your continued services and loyalty to Rite Aid Corporation (“us” or “we” or the
“Company”) are very important to us.  We are therefore pleased to inform you
that, pursuant to the terms of this letter agreement (the “Award Agreement”),
you are eligible to receive a retention award in the form of a cash payment
pursuant to the terms set forth herein (the “Retention Award”).  This Retention
Award is intended to incentivize you to continue to use your best efforts to
ensure optimal corporate performance following the termination of the Agreement
and Plan of Merger, dated as of October 27, 2015 and as amended on January 29,
2017, by and between the Company, Walgreens Boots Alliance, Inc., a Delaware
corporation, and Victoria Merger Sub, Inc., a Delaware Corporation and a
wholly-owned direct subsidiary of Walgreens.

 

Accordingly, in consideration of the mutual promises and covenants hereinafter
set forth, it is hereby agreed as follows:

 

1.             Retention Award.  You will be eligible to receive a Retention
Award equal to $250,000 on November 1, 2017 (the “Vesting Date”), subject to
your continued employment with the Company through the Vesting Date.  To the
extent earned, the Retention Award will be payable, less applicable withholding
taxes, as soon as practicable following the Vesting Date and, in any event, no
later than ten (10) business days thereafter.

 

2.             Termination of Employment.  If your employment with the Company
terminates for any reason prior to the Vesting Date, you will not receive the
Retention Award.

 

3.             Acknowledgements.  By executing this Award Agreement, you hereby
agree to maintain the confidentiality of this Award Agreement and to refrain
from disclosing or making reference to its terms, except (i) as required by law,
(ii) with your accountant or attorney for the sole purposes of obtaining,
respectively, financial or legal advice, or (iii) with your immediate family
members (the parties in clauses (ii) and (iii), “Permissible Parties”);
provided, the Permissible Parties agree to keep the terms and existence of this
Award Agreement confidential.

 

4.             No Right of Employment.  Neither this Award Agreement, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving you, or any person
whomsoever, the right to be retained in the service of the Company or its
subsidiaries.  Except to the extent provided under an employment agreement with
the Company, your employment with the Company is “at-will,” meaning that either
you or the Company may terminate your employment at any time and for any reason.

 

5.             Counterparts.  This Award Agreement may be signed in
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

We are pleased to be able to provide you with this incentive and look forward to
your active participation during this important time for the Company.  If you
accept the terms and conditions of this Award Agreement, please sign one of the
two enclosed copies and return it to the undersigned.

 

Yours sincerely,

 

 

James J. Comitale

 

 

Senior Vice President, General Counsel

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

Signature:

 

 

Date:

 

 

--------------------------------------------------------------------------------